Citation Nr: 0302830	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  The case 
was remanded for development by the Board in January 2001, 
and the Board undertook additional development pursuant to 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The 
requested development has been completed, and this case is 
now ready for appellate review. 

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The evidence as to whether there is a current back 
disability that is etiologically related to an in-service 
lumbar spine injury is in relative balance.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
service connection for residuals of an injury to the lumbar 
spine is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Also, given the fact that the adjudication below 
will result in a grant of the veteran's claim, the additional 
delay in the adjudication of this case which would result 
from issuing a letter to the veteran to notify him of the 
contents of the January 2003 VA examination obtained pursuant 
to development undertaken by the Board would not be 
justified.  See 38 C.F.R. § 20.903.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
miliary, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Turning to an analysis of the veteran's claim, the service 
medical reports contain reports from hospitalization in 1945 
for dengue fever that reference an injury to the back and 
chest six weeks prior to this admission after the veteran was 
struck by timber.  The separation examination did not 
reference any disability of the back, and the first post-
service reference to a back disability is contained in a 
report from a private chiropractor reflecting adjustments for 
back problems since 1967.  The post service evidence also 
includes a sworn statement from someone who served with the 
veteran who indicated that he witnessed the veteran being 
knocked off a dock into the water in July 1945 and that the 
veteran received treatment for back pain following this 
incident.  At his December 1998 hearing, the veteran 
testified that he injured his back during service when he was 
knocked from a deck by swinging "bundles of lumber and 
timbers," and that he has suffered from back pain since that 
time.  

Reports from a January 1999 VA examination reflect the 
veteran reporting the same in-service back injury as 
described above.  Upon examination at that time, limitation 
of lumbar motion was noted and the deep tendon reflexes were 
limited.  An X-ray showed degenerative disease at L5-S1.  The 
impression following the examination was residuals of a 
lumbar spine injury with degenerative changes.  The Board 
requested that the physician who conducted this examination 
clarify whether he intended by this diagnosis to relate 
current back symptomatology to an injury in service in 1945.  
This physician responded in a January 2003 opinion that "it 
is as least as likely as not that [the veteran's] current 
back problems are in fact [a] direct consequence of his 
injury in the service."  This physician specifically 
indicated that his opinion was based on a review of the 
claims file. 

The January 2003 conclusion is inconsistent with some of the 
evidence of record, particularly the negative separation 
examination and lack of objective evidence demonstrating 
continuity of back symptomatology from service separation 
until 1967.   However, the Board finds that the January 2003 
conclusion places the probative weight of the "negative" 
evidence in approximate balance with that of the 
"positive," such that it is at least as likely as not that 
the veteran has a back disability that is etiologically 
related to service.  Accordingly, given the principles with 
regard to affording the veteran all benefit of a reasonable 
doubt, the Board concludes that service connection for 
residuals of a lumbar spine injury should be granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for residuals of a lumbar 
spine injury is granted.   


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

